DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, species I(i), claims 1-15, in the reply filed on September 15, 2022 is acknowledged.
Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2021 and August 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "22L", "22F", "28L" and "28F".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: Each claim begins with a capital letter and ends with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "atomic monolayers" in claim 4 is a relative term which renders the claim indefinite.  The term "atomic monolayers" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites the limitation "the one or more instances of the unit layer stack" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "an outer sidewall of the gate dielectric", as recited in claim 10, line 3, is unclear as to whether said limitation is the same as or different from "an outer sidewall of the gate dielectric", as recited in claim 10, line 2.
The claimed limitation of "a plurality of instances of the unit layer stack", as recited in claim 11, is unclear as to whether said limitation is the same as or different from "the one or more instances of the unit layer stack", as recited in claim 6.
The claimed limitation of "the plurality of instances of the unit layer stack", as recited in claims 12 and 13, is unclear as to whether said limitation is the same as or different from "the one or more instances of the unit layer stack", as recited in claim 6 and/or "a plurality of instances of the unit layer stack", as recited in claim 11.
The claimed limitation of "vertically separated ferroelectric semiconductor channels", as recited in claim 14, is unclear as to whether said limitation is the same as or different from "a ferroelectric semiconductor channel ", as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, 13 and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karda et al. (2015/0200308).
As for claim 1, Karda et al. show in Figs. 8-10 (or 29), 30 and related text A memory device 60 (or 80), comprising: 
a ferroelectric semiconductor channel 22d; 
a source region 16d contacting a first portion of the ferroelectric semiconductor channel; 
a drain region 18d located above the source region and contacting a second portion of the ferroelectric semiconductor channel located above the first portion; 
a word line 22d/24d/33d; and 
a gate dielectric 38 located between the word line and the ferroelectric semiconductor channel.

As for claim 2, Karda et al. show the ferroelectric semiconductor channel layer comprises an indium selenide material ([0026]; claim 5).

As for claim 4, Karda et al. show the ferroelectric semiconductor channel layer has a lateral thickness of 1 to 10 atomic monolayers ([0038]).

As for claim 5, Karda et al. show the ferroelectric semiconductor channel layer has a lateral thickness in a range from 0.65 nm to 10 nm (claim 1).

As for claim 6, Karda et al. show a unit layer stack 46d/36d/45d located over a substrate 12 ([0040], lines 20-22; [0024], lines 10-22), wherein the unit layer stack comprises a vertical-isolation insulating layer (lowest one of) 36d, the source region comprising a source layer 46d, a channel-level insulating layer (2nd from lowest one of) 36d, and the drain region comprising a drain layer 45d; 
a memory opening vertically extending through the one or more instances of the unit layer stack; and 
a memory opening fill structure 38/64/33d/24/32d located within the memory opening, wherein the memory opening fill structure comprises, from outside to inside: 
     the gate dielectric and the word line; or 
     the gate dielectric, the word line and a dielectric core, and 
wherein the channel-level insulating layer is laterally spaced from the gate dielectric by the ferroelectric semiconductor channel.

As for claim 7, Karda et al. show the ferroelectric semiconductor channel layer has a tubular configuration with a uniform thickness between an inner sidewall and an outer sidewall (Figs. 9 and 10). 

As for claim 8, Karda et al. show the inner sidewall of each ferroelectric semiconductor channel is located entirety within a tubular vertical plane including all sidewall surface segments of the memory opening (Figs. 8-10).

As for claim 9, Karda et al. show the ferroelectric semiconductor channel comprises: 
a first annular horizontal surface contacting the source layer; and 
a second annular horizontal surface contacting the drain layer (Fig. 8).

As for claim 10, Karda et al. show the source layer and the drain layer are in direct contact with an outer sidewall of the gate dielectric, or are in direct contact with an interfacial dielectric layer which contacts an outer sidewall of the gate dielectric (Fig. 8).

As for claim 11, Karda et al. show a plurality of instances of the unit layer stack that are vertically stacked above the substrate (Fig. 30). 

As for claim 13, Karda et al. show additional memory openings vertically extending through the alternating stack; and 
additional memory opening fill structures 38d/22d/48 (rest of structures as shown in Fig. 9) located within the additional memory openings. 

As for claim 14, Karda et al. show the semiconductor device comprises a three-dimensional memory array of vertically ferroelectric semiconductor channel layers located around the memory opening fill structure (Figs. 8-10; [0040]; [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda et al. (2015/0200308) in view of Si et al. (Nature Electronics, 2019).
Karda et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the indium selenide material has a rhombohedral R3m crystalline structure and has a material composition of In2Se3+[Symbol font/0x64], wherein [Symbol font/0x64] is in a range from 0.3 to 0.5.
Si et al. teach in Fig. 2 and related text the indium selenide material has a rhombohedral R3m crystalline structure and has a material composition of In2Se3+[Symbol font/0x64], wherein [Symbol font/0x64] is in a range from 0.3 to 0.5.
Karda et al. and Si et al. are analogous art because they are directed to a ferroelectric semiconductor channel layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Karda et al. with the specified feature(s) of Si et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the indium selenide material having a rhombohedral R3m crystalline structure and having a material composition of In2Se3+[Symbol font/0x64], wherein [Symbol font/0x64] being in a range from 0.3 to 0.5, as taught by Si et al., in Jarda et al.'s device, in order to reduce leakage current  and improve the performance of the device. Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda et al. (2015/0200308) in view of Harari et al. (2020/0020718).
Karda et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the memory device comprises a three-dimensional NOR memory device.
Harari et al. teach in Figs. 1a, 1b, 3(xi), 3(xii) and related text the memory device comprises a three-dimensional NOR memory device (title).
Karda et al. and Harari et al. are analogous art because they are directed to a three-dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Karda et al. with the specified feature(s) of Harari et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a three-dimensional NOR memory device, as taught by Harari et al., in Karda et al.'s device, in order to use an application which requires a three-dimensional NOR memory device.

Claim(s) 1, 2 and 4-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (2020/0020718) in view of Karda et al. (2015/0200308).
As for claims 1, 2, 4 and 5, Harari et al. show in Figs. 1a, 1b, 3(xi), 3(xii) and related text a memory device, comprising: 
a semiconductor channel 102; 
a source region 104 contacting a first portion of the semiconductor channel; 
a drain region 103 located above the source region and contacting a second portion of the semiconductor channel located above the first portion; 
a word line 214; and 
a gate dielectric 213 located between the word line and the semiconductor channel.
Harari et al. do not disclose the semiconductor channel is a ferroelectric semiconductor channel (claim 1); the ferroelectric semiconductor channel comprises an indium selenide material (claim 2); the ferroelectric semiconductor channel has a lateral thickness of 1 to 10 atomic monolayers (claim 4); the ferroelectric semiconductor channel has a lateral thickness in a range from 0.65 nm to 10 nm (claim 5).
Karda et al. teach in Figs. 8-10 and related text: 
As for claim 1, a ferroelectric semiconductor channel 22d. 

As for claim 2, the ferroelectric semiconductor channel layer comprises an indium selenide material ([0026]; claim 5).

As for claim 4, the ferroelectric semiconductor channel layer has a lateral thickness of 1 to 10 atomic monolayers ([0038]).

As for claim 5, the ferroelectric semiconductor channel layer has a lateral thickness in a range from 0.65 nm to 10 nm (claim 1).
Harari et al. and Karda et al. are analogous art because they are directed to a three-dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Harari et al. with the specified feature(s) of Karda et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a ferroelectric material as a ferroelectric semiconductor channel; the ferroelectric semiconductor channel comprising an indium selenide material; the ferroelectric semiconductor channel having a lateral thickness of 1 to 10 atomic monolayers; the ferroelectric semiconductor channel having a lateral thickness in a range from 0.65 nm to 10 nm, as taught by Karda et al., in Harari et al.'s device, in order to improve on/off ratio, lower supply voltage and improve the performance of the device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

As for claim 6, the combined device shows a unit layer stack 101 located over a substrate 150, wherein the unit layer stack comprises a vertical-isolation insulating layer 106, the source region comprising a source layer 104, a channel-level insulating layer 102o, and the drain region comprising a drain layer 103; 
a memory opening vertically extending through the one or more instances of the unit layer stack; and 
a memory opening fill structure 213/214 located within the memory opening, 
wherein the memory opening fill structure comprises, from outside to inside: 
     the gate dielectric and the word line; or 
     the gate dielectric, the word line and a dielectric core, and 
wherein the channel-level insulating layer is laterally spaced from the gate dielectric by the ferroelectric semiconductor channel (Harari: Fig. 3(xi)).

As for claim 7, the combined device shows the ferroelectric semiconductor channel has a tubular configuration with a uniform thickness between an inner sidewall and an outer sidewall (Harari: Fig. 3(xi) and Karda: Figs. 8-10).

As for claim 8, the combined device shows the inner sidewall of each ferroelectric semiconductor channel is located entirety within a tubular vertical plane including all sidewall surface segments of the memory opening (Harari: Fig. 3(xi) and Karda: Figs. 8-10).

As for claim 9, the combined device shows the ferroelectric semiconductor channel comprises: 
a first annular horizontal surface contacting the source layer; and 
a second annular horizontal surface contacting the drain layer (Harari: Fig. 3(xi) and Karda: Figs. 8-10).

As for claim 10, the combined device shows the source layer and the drain layer are in direct contact with an outer sidewall of the gate dielectric, or are in direct contact with an interfacial dielectric layer which contacts an outer sidewall of the gate dielectric (Harari: Fig. 3(xi) and Karda: Figs. 8-10).

As for claim 11, the combined device shows a plurality of instances of the unit layer stack that are vertically stacked above the substrate (Harari: Fig. 3(xi)).

As for claim 12, the combined device shows the gate dielectric and the word line vertically extend through each channel-level insulating layer within the plurality of instances of the unit layer stack (Harari: Fig. 3(xi)).

As for claim 13, the combined device shows additional memory openings vertically extending through the plurality of instances of the unit layer stack; and 
additional memory opening fill structures located within the additional memory openings (Harari: Fig. 3(xi) and Karda: Figs. 8-10).

As for claim 14, the combined device shows the memory device comprises a three-dimensional memory array of vertically separated ferroelectric semiconductor channels located around the memory opening fill structure (Harari: Fig. 3(xi)).

As for claim 15, the combined device shows the memory device comprises a three-dimensional NOR memory device (Harari: title).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari et al. (2020/0020718) and Karda et al. (2015/0200308) in view of Si et al. (Nature Electronics, 2019).
Harari et al. and Karda et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the indium selenide material has a rhombohedral R3m crystalline structure and has a material composition of In2Se3+[Symbol font/0x64], wherein [Symbol font/0x64] is in a range from 0.3 to 0.5.
Si et al. teach in Fig. 2 and related text the indium selenide material has a rhombohedral R3m crystalline structure and has a material composition of In2Se3+[Symbol font/0x64], wherein [Symbol font/0x64] is in a range from 0.3 to 0.5.
Harari et al. and Karda et al. and Si et al. are analogous art because they are directed to a field effect transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Karda et al. with the specified feature(s) of Si et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the indium selenide material having a rhombohedral R3m crystalline structure and having a material composition of In2Se3+[Symbol font/0x64], wherein [Symbol font/0x64] being in a range from 0.3 to 0.5, as taught by Si et al., in Harari et al. and Jarda et al.'s device, in order to reduce leakage current  and improve the performance of the device. Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811